         Case 7:10-cv-01136-NSR Document 223 Filed 04/28/21 Page 1 of 2




                                        JOSEPH A. VITA
                                     ATTORNEY AT LAW
                                        52 Irenhyl Avenue
                                  Port Chester, New York 10573
                                        Telephone 914-939-5401
                                      e-mail: joev63542@aol.com
VIA ECF

April 28, 2021

Hon. Nelson S. Roman
United States District Court Judge
United States Courthouse
300 Quarropas Street
White Plains, New York 10601

re:    Waterkeeper Alliance, Inc. v. Spirit of Utah Wilderness, Inc., 10 CV 1136 (NSR-LMS)

Dear Judge Roman:

        Pursuant to the Criminal Justice Act, on March 9, 2021 I was appointed to represent
Jeffrey Salt in place of his prior CJA counsel, Daniel Hochheiser, "for the limited purpose of
representing Mr. Salt during his contempt and civil confinement proceedings." I am the 3rd
attorney appointed.

       By Memo Endorsed 2/22/21 and further 3/15/21, the Court extended Jeffrey Salt's
surrender to the U.S. Marshalls for the Southern District of New York, until May 1, 2021. In the
2/22/21 order the Court directed compliance with the Court's previous orders.

      On March 15, 2021, Mr. Salt completed the posting of the disclaimer statement as
mandated by the order in ECF 160. (see attached exhibit A ). Mr. Salt had previously taken
down the Great Salt Lakekeeper website and removed references to himself as the Great Salt
Lakekeeper on his LinkedIn page. (ECF 195).

        He has not paid any fines to date and is still in the process of preparing the information
list and financial affidavit and documentation required by ECF 135 (page 9) and 160 (page 10).

         We still are in the midst of a pandemic, as referenced in previous stay applications, with
all the difficulties that interstate travel and custody surrender entails.

        The Court should be aware that Mr. Salt has only within the last week become eligible
for the COVID-19 vaccine which he will be obtaining (exhibit B). He also has a scheduled
medical appointment on May 4, 2021 for a medical procedure (hernia surgery) (exhibit C).

      My request is that the Court in the interest of justice extend the surrender/purge date until
August 1, 2021. This extension will give me adequate time to review all matters in this case file
        Case 7:10-cv-01136-NSR Document 223 Filed 04/28/21 Page 2 of 2




and docket so that I can advise Mr. Salt consistent with my professional obligations under the
CJA Act and make further appropriate applications to the Court regarding the pending orders. It
will also allow Mr. Salt additional time to complete and provide the information list and
financial affidavit and documentation previously ordered, and to undergo any necessary medical
procedures and rehabilitation. I anticipate filing a motion on Mr. Salt's behalf seeking relief
from the financial penalties imposed based upon lack of financial resources, among other
mitigating factors, once the financial affidavit and documentation is submitted.

        Further, with the passage of time and continued vaccination there will be an abatement of
the risks due to the ongoing COVID-19 pandemic.

       Thank you for considering this request.

Respectfully submitted,

/S/ Joseph A. Vita

Joseph A. Vita




                                                 2
